                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


CODY ALLEN VILLALOBOS,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1385

WESTERN REGIONAL JAIL, et al.,

                             Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant PrimeCare’s Motion to Dismiss Complaint and

Alternative Motion for Summary Judgment (ECF No. 11), dismiss Plaintiff’s claim against the

Western Regional Jail, and remove this matter from the Court’s docket. Neither party has filed

objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and GRANTS PrimeCare’s Motion to Dismiss Complaint and Alternative

Motion for Summary Judgment (ECF No. 11), DISMISSES Plaintiff’s claim against the Western

Regional Jail, and REMOVES this matter from the Court’s docket, consistent with the findings

and recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      June 21, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
